DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on January 24, 2022, claims 18 and 20 have been amended. Claims 12-29 are pending and under examination.
In the Office Action dated October 22, 2021, claims 13-15, 17-19, 21-23 and 25-27 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 has been amended to be independent and to incorporate all of the limitations of its respective base claim. Therefore, claim 18 is allowable.
Claim 19 has been amended to overcome the objection in the most recent Office Action. Therefore, the objection has been withdrawn.
As to the rejection of claim 12 and 16 under 35 U.S.C. § 102 as anticipated by Spence (US 2008/0228267), Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that claim 12 requires “a suturing device configured to minimally invasively insert one or more suture into each of a first valve leaflet and a second valve leaflet of a heart valve in the beating heart of a patient” while the suturing device of Spence is for delivering a suture into the valve annulus, which is a 
The statement on which the Applicant relies (i.e. a suturing device must be able to stabilize the leaflet for insertion of a suture such as with a grasping/clamping device as depicted in Figures 4-8D of the present application (emphasis added)) are not stated in the claim. It is the claims that define the claimed invention and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc. 7 USPQ2d 1064.
In paragraph [0064] Spence discloses the suturing device is configured to minimally invasively insert into the vascular system of a patient, such as through an artery in the groin region of the patient. Attention is directed to Figs. 11-15 of Spence’s drawings, the figures show that guide wire 62, 64 are inserted into the annulus tissue to serve as stabilizers for catheter 110 and 120 to deploy suture 116 and 126. Examiner contends that the guide wire 62, 64 are capable to be inserted into the leaflet to serve as stabilizers for catheter 110 and 120. Thus, the suturing device of Spence is capable of performing the function of inserting one or more suture into each of a first valve leaflet and a second valve leaflet of a heart valve in the beating heart of a patient. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a suturing device configured to grasp and stabilize each of a first valve leaflet and a second valve leaflet” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (US 2008/0228267).
 
Referring to claim 12, Spence discloses a system for minimally invasively performing heart valve repair to treat leakage of blood through mitral valve or regurgitation (Para [0005]-[0006], [0064] and [0081]; Figs. 1 and 22. Examiner contends that the device of Spence is capable of performing an edge to edge heart valve leaflet repair on a beating heart of a patient), comprising: 
a suturing device configured to minimally invasively delivery one or more sutures 106, 116, 126 to the annulus of mitral valve 20 (Para [0069]-[0072]. Figs. 8-11 show catheter 72, which includes catheters 74, 76 and 78, is inserted in the lumen of guide catheter 50 for delivering RF wires 60, 62, and 64 to the annulus of mitral valve. Figures. 12A-15 shows catheters 100, 110, 120 are used for delivering sutures 106, 116, 136 to the mitral valve 20. Examiner contends that the suturing device, which are catheters 50, 72, 74, 76, 78, 100, 110 and 120, of Spence is capable of performing the function of “to minimally invasively insert one or more sutures into each of a first valve leaflet and a second valve leaflet of a heart valve in the beating heart of a patient, each suture having a pair of sutures ends.”)
a tourniquet tube (Examiner notes that the specification fails to disclose the criticality of the term “tourniquet”. Therefore, the limitation of “a tourniquet tube” has been given a broadest interpretation in view of the specification as a catheter, a tubular member or a tube. Figures 16-17 of Spence’s drawings show catheter 130 and suture lock 132, which is located at the distal end of the catheter, are advanced toward the mitral valve over a plurality of sutures. In paragraph [0074] Spence discloses the sutures are inserted into the lumen of catheter 130 and the surgeon deploys suture lock 132 to lock the sutures after a desired tension is achieved. The catheter 130 has been interpreted as “a tourniquet tube”). The limitation of “configured to be advance toward the heart valve over a plurality of suture pairs such that the sutures are drawn into a coaptation tension in which the first valve leaflet and the second valve leaflet are in a coapted position, wherein each suture pair includes one of the pair of suture ends of a suture inserted through the first valve leaflet and one of the pair of suture ends of a suture inserted through the second valve leaflet” has been interpreted as functional language. Examiner contends that catheter 130 is capable of performing this function); and 
means for securing the sutures with the sutures in the coaptation tension (suture locking 132 as shown in Figs. 16-17 and 22. Paragraphs [0073], [0074], [0079] and [0081]), 
wherein the tourniquet tube 130 is configured to be withdrawn from the suture ends following securement of the sutures (para [0079]: “The plication catheters 130, 132 are then removed from the guide catheter 50 leaving the long proximal tails of the suture 106, 116, 126 extending out of the patient through the guide catheter 50”).
The limitation of “wherein the suture ends are configured to be anchored at a wall of the heart with the sutures in the coaptation tension” has been interpreted as functional language. Examiner contends that the catheter 130 and suture lock 132 of Spence are capable of performing this function. 

Referring to claim 16, Spence discloses the system of claim 12, wherein the tourniquet tube 130 has a clip (suture lock 132 as shown in Figs. 16-17; para [0090]) at a distal end of the tourniquet tube configured to be disconnected from a body portion of the tourniquet tube 130 and secured around the sutures (Figs. 16-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. in view of Sogard et al. (US 2007/0173930).

Referring to claim 28, Spence discloses the system of claims 12 and 20, respectively, wherein the tourniquet tube 130 comprises a thin tube (Examiner notes that the dimension of the wall thickness of the tourniquet is not defined in the claim, thus, the limitation of “thin” has been given broadest interpretation in view of the specification. Figures 1-4 of Spence’s drawings and paragraph [0064] Spence discloses catheters 50, 130 and 134 are inserted into an artery of a patient to reach the mitral valve, for example, through an artery in the groin region of the patient. In paragraph [0064] Spence discloses catheter 50 is a 12 mm catheter. Figures 16-17 show catheter 130 is inserted into a lumen of catheter 50 and catheter 134 is inserted into a lumen of catheter 130. Thus, one of ordinary skill in the art would recognize that the catheters 50, 130, 134 are flexible and the wall thickness of the catheters in Spence reference is thin.

Referring again to claim 28, Spence discloses the invention substantially as claimed except for disclosing the catheters are made from plastic material. However, in the same field of endeavor, which is a catheter system for improving heart valve function, Sogard discloses catheters 334 and 376 are made from polymer and polymer blends (para [0050]).  Sogard further discloses that “As will be appreciated, selection of the material can be based generally on a broad range of technical properties, including, but not limited to, modulus of elasticity, flexural modulus, and Shore A hardness required for the embodiments of the present invention.” (para [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the catheters of Spence from the plastic material as suggested by Sogard since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 13-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-27 and 29 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771